Citation Nr: 1815498	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for vascular Parkinsonism, claimed as Parkinson's disease, including secondary to exposure to herbicide agents.

3.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    July 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the electronic claims file.

The issue of entitlement to an initial evaluation in excess of 10 percent for             anxiety disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the November 2016 Travel Board hearing, prior to the promulgation of           a decision in the appeal, the Veteran, through his representative, requested withdrawal of the appeal of the issue of whether new and material evidence           has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  The most probative evidence of record does not support a diagnosis of Parkinson's disease.


3.  The Veteran's current vascular Parkinsonism was not manifest during service or within the first post service year, and is not related to his military service, including his in-service exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria to establish service connection for vascular Parkinsonism, claimed as Parkinson's disease, including secondary to in-service exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Service Connection for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law   in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by    the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. At the November 2016 Travel Board hearing, prior to the promulgation of a decision in       the appeal, the Veteran, acting through his representative, requested withdrawal 
of the appeal of the issue of whether new and material evidence has been received      to reopen the claim of entitlement to service connection for PTSD.  Hence, there 
remains no allegation of error of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

B.  Service Connection for Vascular Parkinsonism, Claimed as Parkinson's disease

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for certain chronic diseases, to include other organic diseases of  the nervous system (such as Parkinson's disease), may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active service in the Vietnam era, certain diseases, including Parkinson's disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  A veteran who served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307, 3.309. As 
the Veteran in this case served in Vietnam, exposure to herbicide agents is conceded.

The Board notes, however, that while Parkinson's disease is a disease presumptively associated with herbicide exposure in Vietnam, Parkinsonism is not.  Indeed, in    the Final Rule adding Parkinson's Disease to the presumptive disease list under 38 C.F.R. § 3.309(e), VA specifically addressed comments requesting that VA "clarify its definition of Parkinson's disease, to include diseases of Parkinsonism (primary, 
atypical, and secondary Parkinson's diseases) and secondary Parkinsonism syndromes, as well as other Parkinsonian disorders." 75 Fed. Reg. 53202, 53203 (Aug. 31, 2010).  
However, VA noted that the National Academy of Sciences (NAS) Institute of Medicine (IOM) committee report, Veterans and Agent Orange: Update 2008 (Update 2008) noted that "PD [Parkinson's Disease] must be distinguished from a variety of [P]arkinsonian syndromes, including drug-induced [P]arkinsonism and neurodegenerative diseases, such as multiple systems atrophy, which have [P]arkinsonian features combined with other abnormalities . . . Pathologic findings in other causes of [P]arkinsonism show different patterns of brain injury [than with PD]." Veterans and Agent Orange: Update 2008, The National Academies Press (Washington, DC, 2009), pp. 515-16.  VA determined that "[e]xpansion of VA's definition beyond Parkinson's disease is not warranted under such circumstances, particularly in light of the IOM's findings quoted above that "PD must be distinguished from a variety of [P]arkinsonian syndromes." 75 Fed. Reg. at 53204.

VA has determined there is no positive association between exposure to herbicide agents and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).


Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Review of the Veteran's service treatment records shows no evidence of symptoms suggestive of, treatment for, or a diagnosis of Parkinson's disease, vascular Parkinsonism or any other form of Parkinsonism.

In March 2011, a VA examination for Parkinson's disease was conducted.  Based upon a review of the record and examination of the Veteran, the VA examiner concluded that the Veteran had never been diagnosed with Parkinson's disease.  The VA examiner noted that the Veteran has had a history of transient ischemic attacks and strokes over the years which made his tremors worst.  The VA examiner concluded with a current diagnosis of vascular Parkinsonism.  The examiner further opined that based on available records, per the American Academy of Neurology evidence-based guidelines, there was no evidence of Parkinson's disease.

In April 2011, a VA examiner was asked to clarify the Veteran's current disability.
Following a review of the Veteran's claims file, the VA examiner concluded with
current diagnoses of Parkinsonism and no evidence of true Parkinson's disease.  The examiner then noted that the Veteran's current vascular Parkinsonism is        not caused by or a result of (or the same condition as) idiopathic Parkinson's disease.  The examiner noted that this conclusion was reached based upon review   of the Veteran's medical records, medical literature, and the examiner's clinical experience as a neurologist.  The examiner also noted that the Veteran had been treated in 2004 by a private neurologist for essential tremors, which had been ongoing for approximately 10 years, and that these were diagnosed as essential tremors, which is not a part of Parkinson's disease. Additionally, the examiner noted  that the Veteran's private neurologist's records were inconsistent with Parkinson's disease, and that it was believed that the Veteran has had vascular Parkinsonism due to small vascular events (symptomatic or asymptomatic strokes) which causes injury to the brain leading to Parkinson like symptoms.  The examiner further noted that while the record referenced a history of Parkinson's disease, a review of his neurology records made no mention of Parkinson's disease except     in one December 2004 note stating that he could not state that it is Parkinson's disease.  

Based upon a longitudinal review of the evidence of record, the Board concludes that the preponderance of the competent and probative evidence is against a finding that the Veteran currently has Parkinson's disease.  While clinicians initially suspected   the Veteran may be suffering from Parkinson's disease, upon further neurological examination it has been determined that the Veteran is in fact afflicted with a different neurological disorder, most recently identified vascular Parkinsonism.

In the absence of proof of a present disability of Parkinson's disease there can be   no valid claim for service connection for that condition, on either a primary or presumptive basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges the Veteran's and his spouse's belief that he has Parkinson's disease or a condition related thereto, but finds that their lay testimony on the subject is not competent evidence of the correct diagnosis of the Veteran's neurological symptoms.  The Veteran and his spouse lack the medical training and expertise needed to provide a complex medical opinion such as diagnosing a neurological condition where the Veteran presents a complex medical picture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).    

As for the Veteran's current vascular Parkinsonism, the Board finds that this condition was not manifest during service or within the first post service year,      and is not related to his military service, including his in-service exposure to 
herbicide agents.  A review of the claims file revealed that the Veteran first     sought treatment for this condition in 2004.  Reports at that time noted that            his symptomatology began 10 years earlier.  Thus, the Veteran's reported symptomatology began roughly 25 years after his separation from service.  
As there is no competent evidence of record linking this condition to the      Veteran's military service, service connection for vascular Parkinsonism 
must be denied.

Accordingly, the preponderance of the evidence is against the Veteran's claim       and service connection for vascular Parkinsonism, claimed as Parkinson's disease,    is denied.   


ORDER

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD is dismissed.

Service connection for vascular Parkinsonism, claimed as Parkinson's disease, including secondary to in-service exposure to herbicide agents, is denied.


REMAND

The Veteran is seeking entitlement to a higher initial evaluation for anxiety disorder.

At his Travel Board hearing, the Veteran reported that his service-connected   anxiety disorder had worsened since his most recent VA psychiatric evaluation     was conducted in April 2014.  He further testified that the VA examiner conducting the April 2014 examination was rushing and that the examination was incomplete.  While the Veteran submitted a Disability Benefits Questionnaire in 2017, there are inconsistencies in the report.  Under these circumstances, the AOJ should obtain the Veteran's updated treatment records relating to this condition, and schedule him for 
a new psychiatric examination. 38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for   his anxiety disorder during the course of this appeal.  After securing any necessary releases, the AOJ should 
request any relevant records identified that are not duplicates of those contained in the claims file. Additionally, obtain updated VA treatment records.  If any requested records    are unavailable, the Veteran should be notified of such.

2.  Thereafter, schedule the Veteran for a VA mental disorders examination to determine the current severity of his service-connected anxiety disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies must be accomplished and the results reported.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto   before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


